Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office is made Final. Claims 1-2, 5-7, and 10 are pending. 

Status of Claims 
Applicant’s amendment date 08/05/2021, amending claims 1, and 6. Cancelling claims 3-4, 8-9, and 11-12.

Response to Amendment
The previously pending rejection under 35 USC 101 will be maintained. 
The previously pending rejection under 35 USC 103 will be withdrawn. 
The previously claim interpretation under 35 USC 112(f) will be maintained. 
Response to Arguments
Arguments regarding 35 USC 103- the rejection is removed for the reason found in the “Allowable Subject Matter” section found below. 
Applicant’s argument received on date 08/05/2021 have been fully considered, but they are not persuasive. 
Response to Argument under 35 USC 101: (see remarks pages 13-14)

Examiner respectfully disagree: 
	Independent Claims 1, and 6 the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: An order group allocation method, determining, based on a matching score between each of a plurality of to-be- processed order groups and each of a plurality of delivery persons, a to-be-processed order group with a lowest matching score corresponding to each delivery person; dividing, based on the to-be-processed order group with the lowest matching score corresponding to each delivery person, the to-be-processed order groups and the delivery persons into a plurality of non-intersecting sub-combinations, wherein "non- intersecting" means that there is no overlapping to-be-processed order groups and no overlapping delivery persons between the sub-combinations; and allocating, based on an order group allocation process for each sub-combination, the to-be-processed order groups, so that each to-be-processed order group in each sub- combination is allocated to a delivery person in a corresponding sub-combination wherein the dividing the to-be-processed order groups and the delivery persons into a plurality of non-intersecting sub-combinations comprises: traversing each to-be-processed order group and each delivery person, and dividing, using the to-be-processed order group with the lowest matching claims 1 and 22-23 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. If a claim limitation covers commercial 

Applicants argue:  see applicant remarks pages 14-15 (with regard to a practical application), 
Applicant’s claims provide operations to improve order allocation technology with respect to improve order group allocation efficiency ….. applicant respectfully submit that even assuming, arguendo, the claims recite an abstract idea the claims integrate the abstract idea into a practical application, and thus, are not directed to a judicial exception. 

Examiner respectfully disagree: 
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The 
The claims recites the additional limitation of  “module”, “processor”, and “apparatus” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). 

	The use of generic computer component to “determining, based on a matching score …. Order groups ….. Assign order groups and delivery persons into a plurality of non-intersecting sub-combination.” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a 


	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 

The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 6 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 6 includes various elements that are not directed to the abstract idea. These elements include “module”, “processor”, and “apparatus”
Examiner asserts that a “module”, “processor”, and “apparatus” are a generic computing element performing generic computing functions. (see MPEP 2106.05(f))



In addition, [0076]-[0078], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
	Further, with regard to mining , receiving, processing, storing data, and parsing, the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
Response to Argument with regard to the claim interpretation under 35 USC 112(f): (see remarks pages 9-11) 
Claims 6, 7, and 9 are interpreted to invoke 35 U.S.C. 112(f) as the claim limitation(s) allegedly uses a generic placeholder that is coupled with functional language without 
Applicant respectfully disagrees but, to further the prosecution of the application, Applicant amended the claims to clarify the language. MPEP 2181 states that “a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply.” Here, claims 6, 7, and 9 do not include a means-plus-function format and thus, a rebuttable presumption that 112(f) is not invoked is established.
Paragraph [0028]. The to-be-processed order groups and the delivery persons may be divided into a plurality of non-intersecting sub-combinations as described in paragraphs [0038]-[0040]. Other operations are also described as a finite sequence of steps in the detailed description. Thus, a person of ordinary skill in computer software would understand the steps based on the specification. Thus, as the specification provides a finite sequence of steps as algorithms for the claim limitations. It is respectfully submitted that the claim(s) includes sufficient structure and should not be interpreted under 35 U.S.C. 112(f).
Examiner respectfully disagree: 
Examiner follow a 3-prong analysis set forth in MPEP 2181: 
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Claims 6-7 recite “A determining module, A division module, An allocation module, an establishing submodule, a determining submodule, a division submodule, A calculation module,”. Configured to; Applicant appears to argue that the limitations (i.e. the functions) are the structure, meaning that 112f is not invoked. However, these limitations are not structure but rather the function. Moreover, the amendments to these to include the language “configured to” does not overcome the interpretation. As such, the claim interpretation under 35 USC 112(f) is maintained. 



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-2, 5-7, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-2, 5-7, and 10 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent Claims 1, and 6 the claims, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: An order group allocation method, 

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, and 6 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If a claim limitation covers commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and concepts performed in the human mind (including an observation, evaluation, judgment, opinion) 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “module”, “processor”, and “apparatus”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2, 5, 7, and 10 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 6 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 6 includes various elements that are not directed to the abstract idea. These elements include “module”, “processor”, and “apparatus”.
Examiner asserts that a “module”, “processor”, and “apparatus” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0076]-[0078], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is 

Claims 2, 5, 7, and 10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, and 6. 

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are in
Claim 6: 
A determining module, configured to 
A division module, configured to
An allocation module, configured to
an establishing submodule, configured to
a determining submodule, configured to
a division submodule, configured to 
Claim 7:
A calculation module, configured to
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter

Closest prior art to the invention include Arunapuram et al. US 2012/0158608 (hereinafter Arunapuram), “A norm approach for the Partitioned EDF Scheduling of Sporadic Task Systems” L George, JF Hermant - 2009 21st Euromicro Conference on …, 2009 - ieeexplore.ieee.org (hereinafter George), Besenski, Dejan. "Optimizing container retrieval operation at a port container terminal." (2008). (hereinafter Bensenski), and Nath et al. US 2015/0317582 (hereinafter Nath). None of the prior art of record, taken individually or in combination, teach, inter allia, teaches the claimed invention as detailed in independent claims wherein the traversal algorithm comprises a breadth-first traversal algorithm or a depth-first traversal algorithm, 2Attorney Docket No.: 81536-000009 wherein the traversing, using the traversal algorithm, each to-be-processed order group and each delivery person, and dividing, using the to-be-processed order group with the lowest matching score corresponding to each delivery person as the constraint condition, the to-be-processed order groups and the delivery persons into the plurality of non-intersecting sub-combinations comprises: establishing, using the to-be-processed order groups and the delivery persons as nodes, a network topology, wherein a link between each to-be- processed order group and each delivery person represents a corresponding matching score; traversing, using a lowest matching score between the nodes as a constraint condition, all associated nodes of each node, determining, for each node, an associated 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Senger US 2018/0096287: re-routing a delivery agent to improve the efficiency of transporting packages. 
Nath et al. US 2015/0317582: optimizing task recommendations in content-aware mobile crowdsourcing. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HAMZEH OBAID/Examiner, Art Unit 3623        

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623